DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 19 recite the limitation “further comprising: another device configured to measure a focus of each of the reflections of the beam of light”.  .  There is insufficient antecedent basis for this limitation in the claim. A plurality of reflections of beam of light has not been claimed.  Therefore, there is no antecedent for “each”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fiolka et al. (herein after will be referred to as Fiolka) (US 20180292321).

Regarding claim 1, Fiolka discloses an imaging system comprising: 
a light source configured to generate a beam of light;  [See Fiolka [Fig. 12 and 0102] Light source (1210).]
a first mirror configured to scan the beam of light across a second mirror so the beam of light passes through an objective and is reflected by the second mirror during the scan to yield reflections of the beam of light;  and [See Fiolka [Fig. 12 and 0102] Galvo mirror (1212) scans light through remote focusing objective (1214) to second mirror (1236).]
at least one device configured to capture one or more images of a sample using the reflections of the beam of light.  [See Fiolka [Fig. 12 and 0102] Camera (1220) images object (1224).  Also, see 0106, the reflected light from mirror (1236) is directed to the excitation objective (1216) and onto the object.  Also, see 0107, capturing images with laser line.]
 
Regarding claim 2, Fiolka discloses the system of claim 1.  Furthermore, Fiolka discloses
wherein, the first mirror is configured scan of the beam of light across the second mirror over a period of time including a first time increment and a second time increment.  [See Fiolka [Fig. 12 and 0108] Acquring an image at each plane by sweeping the axial position of the laser line focus.  Once completed…the laser line focus and the Z-galvo mirror (1212) are moved to a new focal plane, and another image is acquired.  This process is repeated until all images are acquired.]
 
Regarding claim 3, Fiolka discloses the system of claim 2.  Furthermore, Fiolka discloses
wherein, the beam of light is reflected by a first portion of the second mirror during the first time increment to generate a first reflection, and is reflected by a second portion of the second mirror during the second time increment to generate a second reflection.  [See Fiolka [Fig. 12 and 0108] Acquring an image at each plane by sweeping the axial position of the laser line focus.  Once completed…the laser line focus and the Z-galvo mirror (1212) are moved to a new focal plane, and another image is acquired.  This process is repeated until all images are acquired.]
 
Regarding claim 4, Fiolka discloses the system of claim 3.  Furthermore, Fiolka discloses
wherein, the first reflection has a different axial focus than an axial focus of the second reflection.  [See Fiolka [Fig. 12 and 0108] Acquring an image at each plane by sweeping the axial position of the laser line focus.  Once completed…the laser line focus and the Z-galvo mirror (1212) are moved to a new focal plane, and another image is acquired.  This process is repeated until all images are acquired.]

wherein, the first mirror is configured to scan the beam of light across the second mirror so the beam of light passes through the objective before reaching the second mirror.  [See Fiolka [Fig. 12 and 0102] Galvo mirror (1212) scans light through remote focusing objective (1214) to second mirror (1236).]
 
Regarding claim 11, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 11.  Furthermore, Fiolka disclsoes
generating, by the one or more devices, an image of the sample based on the image data.  [See Fiolka [Fig. 10] Generate images based on captured data (1050).]
 
Regarding claim 12, see examiners rejection for claim 2 which is analogous and applicable for the rejection of claim 12.

Regarding claim 13, see examiners rejection for claim 3 which is analogous and applicable for the rejection of claim 13.

Regarding claim 14, see examiners rejection for claim 4 which is analogous and applicable for the rejection of claim 14.



wherein, the second mirror configured to provide different axial foci during the scanning of the beam of light across the second mirror. [See Fiolka [Fig. 12 and 0108] Acquring an image at each plane by sweeping the axial position of the laser line focus.  Once completed…the laser line focus and the Z-galvo mirror (1212) are moved to a new focal plane, and another image is acquired.  This process is repeated until all images are acquired.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fiolka (US 20180292321) in view of Hillman (US 20160327779).

Regarding claim 6, Fiolka discloses the system of claim 1.  Furthermore, Fiolka does not explicitly disclose
wherein, the reflections of the beam of light pass through the objective prior to returning to the first mirror.
However, Hillman does disclose
wherein, the reflections of the beam of light pass through the objective prior to returning to the first mirror. [See Hillman [Fig. 15] First mirror (1010) receives reflected light from objective (1502).]
 It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Fiolka to add the teachings of Hillman, in order to use a same mirror for scanning/de-scanning an illumination beam and an image beam for improving image resolution [See Hillman [0247]].

Regarding claim 10, Fiolka discloses the system of claim 1.  Furthermore, Fiolka does not explicitly disclose
wherein, the objective is offset with respect to an optical axis.  
However, Hillman does disclose
wherein, the objective is offset with respect to an optical axis.  [See Hillman [0363] Illumination beam is offset with respect to optical axis of the objective.  Therefore, the objective is offset with respect to an optical axis of the illumination.]
Applying the same motivation as applied in claim 6.

Regarding claim 18, see examiners rejection for claim 10 which is analogous and applicable for the rejection of claim 18.

Regarding claim 20, see examiners rejection for claim 6 which is analogous and applicable for the rejection of claim 20.
s 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fiolka (US 20180292321) in view of Wu (US 20200376488).

Regarding claim 7, Fiolka discloses the system of claim 1.  Furthermore, Fiolka does not explicitly disclose
further comprising: another device configured to measure a focus of each of the reflections of the beam of light.  
However, Wu does disclose
further comprising: another device configured to measure a focus of each of the reflections of the beam of light.  [See Wu [0144] An optical device for remote focusing is synchronized with the camera.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Fiolka to add the teachings of Hillman, in order to utilize an optical device to perform remote focusing.

Regarding claim 19, see examiners rejection for claim 7 which is analogous and applicable for the rejection of claim 19.

Claims 8-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fiolka (US 20180292321) in view of Svoboda et al. (herein after will be referred to as Svoboda) (US 20170123196).


wherein, the first mirror is configured to transmit the reflections of the beam of light to another objective, and the another objective is configured to illuminate the sample using the reflections of the beam of light.  
However, Svoboda does disclose
wherein, the first mirror is configured to transmit the reflections of the beam of light to another objective, and the another objective is configured to illuminate the sample using the reflections of the beam of light.  [See Svoboda [Fig. 2] Mirror (230) receives reflection of light from remote focus unit (222) which includes a first objective (218), and redirects the reflected light to second objective (250) for illuminating sample (252).] 
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Fiolka to add the teachings of Svoboda, in order to improve upon microscopic imaging by implementing a rapid form of remote focusing [See Svoboda [0008]]. 
 
Regarding claim 8, Fiolka (modified by Svoboda) disclose the system of claim 8.  Furthermore, Fiolka discloses
wherein, the at least one device is configured to capture the one or more images of the sample based on illumination of the sample using the reflections of the beam of light from the another objective.  [See Fiolka [Fig. 12 and 0102] Cameras (1220, 1222) images object (1224) with the reflected laser onto the object, wherein the cameras have their own shared objective.]
 
Regarding claim 16, see examiners rejection for claim 8 which is analogous and applicable for the rejection of claim 16.

Regarding claim 17, see examiners rejection for claim 9 which is analogous and applicable for the rejection of claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Examiner, Art Unit 2486